DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (JP 2016-197508 and its machine translation).
Murakami et al disclose a lithium ion battery and nonaqueous electrolyte solution, wherein the electrolyte comprises a sulfonic acid silyl ester compound additive (in an amount of .01% to 3%, [0035]), additional additives which preferably comprise a silyl-group-containing phosphates and phosphites (0.5% to 10%, [0036]), a lithium salt, and non-aqueous solvent. Examples include combinations of trimethylsilyl allyl sulfonate and (trimethylsilyl)phosphate (examples 10-13), which meet the limitations of the instant formulas [chemical formula 4]) and [chemical formula 5] and [chemical formula 6]. The amounts of each additive falls within the scope of the instant claims (1% and 2%, respectively, in amounts and ratio as set forth by the instant claims 2-7).



    PNG
    media_image1.png
    102
    295
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    195
    143
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    44
    144
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    132
    146
    media_image4.png
    Greyscale




The battery comprises a negative electrode, positive electrode, and the electrolyte, wherein the positive electrode used int eh examples includes a lithium nickel compound according to claim 9, with a preferred compound meeting the limitations of the instant claim 10:

    PNG
    media_image5.png
    96
    369
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    32
    242
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (7,241,536) in view of Murakami et al.
Kim et al disclose a battery and electrolyte, wherein the non-aqueous electrolyte including at least a solvent, a lithium salt, and a compound selected from the group consisting of:

    PNG
    media_image7.png
    56
    288
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    395
    294
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    92
    285
    media_image9.png
    Greyscale

The compounds meet the limitations of the instant [chemical formula 1]-[chemical formula 4]. 
The compound is added in an amount falling within the range of the instant claims.

    PNG
    media_image10.png
    63
    294
    media_image10.png
    Greyscale


The battery comprises a positive electrode, negative electrode, and electrolyte as required by the instant claim 8, wherein the positive electrode material falls within the scope of the instant claims 9 and 10:.

    PNG
    media_image11.png
    90
    293
    media_image11.png
    Greyscale

While the reference teaches that the electrolyte includes at least a lithium salt, solvent, and compound as described above, the reference does not limit the electrolyte to these additives. 
As described above, Murakami et al disclose an electrolyte solution having a combination of a sulfonic acid silyl ester compound additive and a silyl-group-containing phosphates and phosphites. The combination is taught to provide the advantage of improved charge/ discharge properties. The sulfonic acid silyl ester compound is taught by Kim et al, and the compounds (1)-(6) of Kim et al are taught to be equivalent and interchangeable. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and device of Kim et al, choosing to include the additional silyl phosphate or phosphite additive taught by Muraklami et al to improve the charge/ discharge properties. The resultant material and device would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722